AO 245B (Rev. AO 1 1/16-CAN 04/18) Judgment in Criminal Case

UNITED STATES DISTRICT COURT
Northern District of California

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

Vv.

Ramon Torry USDC Case Number: CR-19-00097-001 BLF

BOP Case Number: DCAN519CR00097-001
USM Number: 25418-111
) Defendant’s Attorney: Varell L. Fuller (AFPD)

THE DEFENDANT:
1 pleaded guilty to counts: 1 & 2 of a two-count Information

Tr pleaded nolo contendere to count(s): which was accepted by the court,
I" was found guilty on count(s): after a plea of not guilty.

2

The defendant is adjudicated guilty of these offenses:

 

 

 

 

Title & Section Nature of Offense Offense Ended Count
18 U.S.C. § 1343 Wire Fraud October 2017 1
18 U.S.C. § 641 Theft of Government Money October 2017 2

 

 

 

 

 

 

The defendant is sentenced as provided in pages 2 through _8 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

{7 The defendant has been found not guilty on count(s):
j_ Count(s) is/are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

9/24/2019
Date of rEmposition of fJudgment

 

ss

 
 

Senseure Tudge ,
The Honorable Beth Labson Freeman
United States District Judge

Name & Title of Judge

Date. Sa 7, DIG

Date

 

 

 
AO 245B (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case
DEFENDANT: Ramon Torry Judgment - Page 2 of 8
CASE NUMBER: CR-19-00097-001 BLF

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
18 months. This term consists of terms of 18 months on each of Counts One and Two, both counts to be served concurrently.

The appearance bond is hereby exonerated, or upon surrender of the defendant as noted below. Any cash bail plus interest shall be
returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk's Office.

j¥ The Court makes the following recommendations to the Bureau of Prisons:
The defendant be housed in a facility in Southern California to facilitate family visits.
T™ The defendant is remanded to the custody of the United States Marshal.

[~ | The defendant shal! surrender to the United States Marshal for this district:
at am/pm on (no later than 2:00 pm).

Tas notified by the United States Marshal.

[# The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

i at 2:00 pm on 1/7/2020 (no later than 2:00 pm),
iv —_ as notified by the United States Marshal.

(> as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

Defendant delivered on to at

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case
DEFENDANT: Ramon Torry Judgment - Page 3 of 8
CASE NUMBER: CR-19-00097-001 BLF

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of: three (3) years. This term consists of terms
of three years on each of Counts One and Two, both such terms to run concurrently.

1)
2)
3)

4)

5)
6)

7)

MANDATORY CONDITIONS OF SUPERVISION

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
¥ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of

future substance abuse. (check if applicable)
j* You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence

of restitution. (check if applicable)

1” You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

tT You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

(You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
AO 245B (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case
DEFENDANT: Ramon Torry Judgment - Page 4 of 8
CASE NUMBER: CR-19-00097-001 BLF

STANDARD CONDITIONS OF SUPERVISION —

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court, and bring about improvements in your conduct and condition.

1) You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
RELEASE, unless the probation officer instructs you to report to a different probation office or within a different time frame.

2) After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
and when you must report to the probation officer, and you must report to the probation officer as instructed.

3) You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
from the court or the probation officer.

4) You must follow the instructions of the probation officer related to the conditions of supervision.

5) You must answer truthfully the questions asked by your probation officer.

6) You must live at a place approved by the probation officer. If you plan to change where you live or anything about your

living arrangements (such as the people you live with, for example), you must notify the probation officer at least 10 days
before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must
notify the probation officer within 72 hours of becoming aware of a change or expected change.

7) You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by these and the special conditions of your supervision that he or she observes in plain
view.

8) You must work at least part-time (defined as 20 hours per week) at a lawful type of employment unless excused from doing

so by the probation officer for schooling, training, community service or other acceptable activities. If you plan to change
where you work or anything about your work (such as your position or your job responsibilities), you must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not
possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a
change or expected change.

9) You must not communicate or interact with someone you know is engaged in criminal activity. You must not associate,
communicate, or inte‘act with any person you know has been convicted of a felony, unless granted permission to do so by the
probation officer.

10) If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

11) You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

12) You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything

that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or taser's).

r If the probation officer determines that you pose a risk to a third party, the probation officer may require you to notify the
person about the risk and you must comply with that instruction. The probation officer may contact the person and confirm
that you have notified the person about the risk. (check if applicable)

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. I understand that the court may (1) revoke supervision, (2) extend the term of supervision,
and/or (3) modify the conditions of supervision upon a finding of a violation of probation or supervised release.

(Signed)

 

 

Defendant Date

 

 

U.S. Probation Officer/Designated Witness Date
AO 245B (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case
DEFENDANT: Ramon Torry Judgment - Page 5 of 8
CASE NUMBER: CR-19-00097-001 BLF

SPECIAL CONDITIONS OF SUPERVISION

1. You must not maintain a position of fiduciary capacity without the prior permission ofthe probation
officer.
2, You must pay any restitution and special assessment that is imposed by this judgment and that

remains unpaid at the commencement of the term of supervised release.

3. You must not open any new lines of credit and/or incur new debt without the prior permission of the
probation officer.

4. You must provide the probation officer with access to any financial information, including tax returns,
and shall authorize the probation officer to conduct credit checks and obtain copies of income tax
returns.

5, You must participate in a mental health treatment program, as directed by the probation officer. You

are to pay part or all cost of this treatment, at an amount not to exceed the cost of treatment, as deemed
appropriate by the probation officer. Payments must never exceed the total cost of mental health
counseling. The actual co-payment schedule must be determined by the probation officer.

6. You must perform 40 hours of community service as directed by the probation officer.

7. You must cooperate in the collection of DNA as directed by the probation officer.
AO 245B (Rev. AO LI/16-CAN 04/18) Judgment in Criminal Case
DEFENDANT: Ramon Torry Judgment - Page 6 of 8
CASE NUMBER: CR-19-00097-001 BLF ,

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments.

 

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 200.00 N/A Waived $302,982.29
The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
jv. The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all
nonfederal victims must be paid before the United States is paid.

Name of Payee Total Loss*™* Restitution Ordered Prio or Percentage
63" Regional Support Command $302,982.29

230 R.T. Jones Road

Mountain View, CA 94043

TOTALS $302,982.29

 

{~ Restitution amount ordered pursuant to plea agreement $

lf" The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6
may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

] The court determined that the defendant does not have the ability to pay interest and it is ordered that:

the interest requirement is waived for the fine/restitution.

™|

[~ the interest requirement is waived for the fine/restitution is modified as follows:

 

* Justice for Victims of Trafficking Act of 2015, Pub, L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after September 13, 1994,
but before April 23, 1996. :
AO 245B (Rev. AO [1/16-CAN 04/18) Judgment in Criminal Case
DEFENDANT: Ramon Torry , Judgment - Page 7 of 8
CASE NUMBER: CR-19-00097-001 BLF

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows":

A [Lump sum payment of due immediately, balance due
re not later than , or
i in accordance with Mc, TT Dior f-E, and/or i F below); or
B  [~ Payment to begin immediately (may be combined with [~C, {| D,or [ F below); or
C F Payment in equal (e.g., weekly, monthly, quarterly) installments of over a period of ©
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D | Payment in equal (e.g., weekly, monthly, quarterly) installments of . over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or
E~ [~ Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from

imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F iv Special instructions regarding the payment of criminal monetary penalties:

It is further ordered that the defendant shall pay a $200 special assessment, and restitution in the amount of $302,982.29 to
63" Regional Support Command, 230 R.T. Jones Road, Mountain View, CA, 94043. During imprisonment, payment of
restitution is due at the rate of not less than $25 per quarter and payment shall be through the Bureau of Prisons Inmate
Financial Responsibility Program. Once the defendant is on supervised release, restitution must be paid in monthly payments
of not less than $200 or at least 10 percent of earnings, whichever is greater, to commence no later than 60 days from
placement on supervision. Any established payment plan does not preclude enforcement efforts by the US Attorney's Office
if the defendant has the ability to pay more than the minimum due. The restitution payments shall be made to the Clerk of
U.S. District Court, Attention: Financial Unit, 450 Golden Gate Ave., Box 36060, San Francisco, CA 94102

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’

Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

F™ Joint and Several

 

Case Number Total Amount Joint and Several Corresponding Payee,
Defendant and Co-Defendant Names Amount if appropriate
(including defendant number)

 

 

 

 

 

 

 

 

fr . The defendant shall pay the cost of prosecution.

The defendant shall pay the following court cost(s):

j¥ The defendant shall forfeit the defendant’s interest in the following property to the United States: A Forfeiture Money
Judgement in the amount of $302,982.29.

 

* Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
AO 245B (Rev. AO 1 1/16-CAN 04/18) Judgment in Criminal Case
DEFENDANT: Ramon Torry Judgment - Page 8 of 8
CASE NUMBER: CR-19-00097-001 BLF

[7 The Court gives notice that this case involves other defendants who may be held jointly and severally liable for payment of all
or part of the restitution ordered herein and may order such payment in the future, but such future orders do not affect the
defendant’s responsibility for the full amount of the restitution ordered.
